DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A, 1B, 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  These figures show traditional ventilation systems.  See Spec. dated Mar. 04, 2021 (“Spec.”) p. 4, l. 12–p. 5, l. 3.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1. A filter comprising: 
a fibrous web or sheet comprising fire-resistant fibers, the fire-resistant fibers comprising oxidized polyacrylonitrile (OPAN), flame-retardant (FR) rayon, or a combination thereof.

Claim 1 is indefinite because the italicized language sets forth a Markush group written with open-ended rather than closed language.  See MPEP 2173.05(h) (“If a Markush grouping requires a material selected from an open list of alternatives…the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim”).  To overcome this rejection, claim 1 could be rewritten as:
1. A filter comprising: 
a fibrous web or sheet comprising fire-resistant fibers, the fire-resistant fibers comprising a material selected from the group consisting of oxidized polyacrylonitrile (OPAN), flame-retardant (FR) rayon, or a combination thereof.

Claims 2–16 and 18–20 are indefinite because they depend from claim 1.
Additionally, claim 3 recites:
3. The filter of claim 1, wherein the fibrous web or sheet passes the Bunsen Burner Flame Test.

Claim 3 is indefinite because it is unclear which “Bunsen Burner Flame Test” is referenced by the italicized language.  It is noted that the Applicant’s disclosure describes “a Bunsen Burner Flame Test” at p. 13 of the specification.  But it is unclear if the “Bunsen Burner Flame Test” described in claim 3 is limited to the test described in the specification.  Further clarification is required.
Claim 9 recites:
9. The filter of claim 1, wherein the fibrous web or sheet further comprises polyacrylonitrile (PAN), polyphenylene sulfide (PPS), polyethylene terephthalate (PET), polypropylene (PP), kapok fiber, poly(lactic acid) (PLA), cotton, nylon, polyester, rayon, wool, or a combination thereof.

Claim 9 is indefinite because the italicized language sets forth a Markush group set forth with open-ended rather than closed language.  See MPE 2173.05(h).  To overcome this rejection, claim 9 could be rewritten as:
9. The filter of claim 1, wherein the fibrous web or sheet further comprises a material selected from the group consisting of polyacrylonitrile (PAN), polyphenylene sulfide (PPS), polyethylene terephthalate (PET), polypropylene (PP), kapok fiber, poly(lactic acid) (PLA), cotton, nylon, polyester, rayon, wool, or a combination thereof.

Claim 10 recites:
10.  The filter of claim 1, wherein the fibrous web or sheet further comprises a coating, a flame retardant, fibers, a heat-setting material, a melt material, a metal fiber, a glass fiber, a ceramic fiber, an aramid fiber, a sorbent, an intumescent material, mica, diatomaceous earth, glass bubbles, carbon particles, or a combination thereof.

Claim 10 is indefinite because the italicized language sets forth a Markush group set forth with open-ended rather than closed language.  See MPE 2173.05(h).  To overcome this rejection, claim 10 could be rewritten as:

10.  The filter of claim 1, wherein the fibrous web or sheet further comprises a at least one selected from the group consisting of coating, a flame retardant, fibers, a heat-setting material, a melt material, a metal fiber, a glass fiber, a ceramic fiber, an aramid fiber, a sorbent, an intumescent material, mica, diatomaceous earth, glass bubbles, carbon particles, or a combination thereof.

Claim 11 recites:
11. The filter of claim 1, further comprising one or more additional layers that are each independently discrete or at least partially blended and are each independently a fire-retardant layer, a non-fire-retardant layer, a woven layer, a non-woven layer, a metal layer, an adhesive layer, a coating, a powder, a sorbent layer, a gradient layer, a sacrificial layer, grease-degrading layers, a resin layer, a scrim layer, or a combination thereof.

Claim 11 is indefinite because the italicized language sets forth a Markush group set forth with open-ended rather than closed language.  See MPE 2173.05(h).  To overcome this rejection, claim 11 could be rewritten as:
11. The filter of claim 1, further comprising one or more additional layers that are each independently discrete or at least partially blended and are each independently at least one selected from the group consisting of a fire-retardant layer, a non-fire-retardant layer, a woven layer, a non-woven layer, a metal layer, an adhesive layer, a coating, a powder, a sorbent layer, a gradient layer, a sacrificial layer, grease-degrading layers, a resin layer, a scrim layer, or a combination thereof.





Claim 13 recites:
13. The filter assembly of claim 12, wherein the filter assembly is a rigid, self-supporting structure.

Claim 13 is indefinite because “rigid” is a relative term for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b)(I).  The Examiner suggests deleting the term “rigid” from the claim.
Claim 17 recites:
17.  A self-supporting filter assembly comprising:
a fibrous non-woven web or sheet comprising fire-resistant fibers, the fire-resistant fibers comprising oxidized polyacrylonitrile (OPAN), flame-retardant (FR) rayon, or a combination thereof, wherein the OPAN, FR rayon, or combination thereof, is at least about 60 wt% of the fibrous web or sheet; and
a filter frame.

Claim 17 is indefinite because the italicized language set forth a Markush group set forth with open-ended rather than closed language.  See MPE 2173.05(h).  To overcome this rejection, claim 17 could be rewritten as:
17.  A self-supporting filter assembly comprising:
a fibrous non-woven web or sheet comprising fire-resistant fibers, the fire-resistant fibers comprising a material selected from the group consisting of oxidized polyacrylonitrile (OPAN), flame-retardant (FR) rayon, or a combination thereof, wherein the OPAN, FR rayon, or combination thereof, is at least about 60 wt% of the fibrous web or sheet; and
a filter frame.

Claim 20 recites:
20. A method of making the filter of claim 1, the method comprising: 
forming the fibrous web or sheet comprising the fire-resistant fibers comprising OPAN, FR rayon, or a combination thereof.

Claim 20 is indefinite because the italicized language set forth a Markush group set forth with open-ended rather than closed language.  See MPE 2173.05(h).  To overcome this rejection, claim 20 could be rewritten as:
20. A method of making the filter of claim 1, the method comprising: 
forming the fibrous web or sheet comprising the material selected from the group consisting of the fire-resistant fibers comprising OPAN, FR rayon, or a combination thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–7, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang, KR 1020120114036A1.
Regarding claim 1, Hwang teaches a filter.  See Hwang p. 3.  The filter comprises a nonwoven fabric, which reads on the “fibrous web or sheet.”  Id.  The nonwoven comprises oxidized polyacrylonitrile (PANOX) fibers.  Id.  The fibers are fire-resistant because they can operate at high temperatures.  Id.  Also, oxidized polyacrylonitrile fibers are known in the art as being inherently fire resistant.  See e.g., Walz et al., US 2007/0130896 A1.  
Regarding claim 2, Hwang teaches that the fibers are made from oxidized polyacrylonitrile.  See Hwang p. 3.
Regarding claim 3, the nonwoven fabric in Hwang would inherently pass the Bunsen Burner Flame Test, even though Hwang is silent as to the nonwoven fabric being subjected to this test.  This is because the structure of the nonwoven fabric of Hwang is substantially identical to the fibrous web or sheet described in claim 3 and the Applicant’s disclosure.  The fibrous web in the Applicant’s disclosure can comprise at least 50% by weight fire-resistant fibers manufactured from oxidized polyacrylonitrile, with the fibrous web having a basis weight ranging from 10 to 400 g/m2.  See Spec. filed Mar. 04, 2021 (“Spec.”) p. 8.  Likewise, the nonwoven fabric  in Hwang comprises 50 to 70 weight % oxidized polyacrylonitrile fibers, and ahs a basis weight ranging from 400 to 700 g/m2.  See Hwang p. 3.  Note also that the nonwoven fabric in Hwang would be expected to pass the Bunsen Burner Flame Test, because it is intended to be used in high temperature environments.  Id.
Regarding claim 4, Hwang teaches that the nonwoven fabric is nonwoven.  See Hwang p. 3.
Regarding claim 5, Hwang teaches that the nonwoven fabric comprises polyamide fibers.  See HwHwang p. 3.  Polyamide is a “melt material” because it has a melting point.  
Regarding claim 6, Hwang teaches that the nonwoven fabric comprises 50 to 75 weight % oxidized polyacrylonitrile fibers.  See Hwang p. 3.  This is within the claimed range of at least about 50 wt% of the fibrous web or sheet.
Regarding claim 7, Hwang teaches that the nonwoven fabric comprises 50 to 75 weight % oxidized polyacrylonitrile fibers, and the nonwoven fabric has a basis weight ranging from 400 to 700 g/m2.  See Hwang p. 3.  In the situation where the fabric has a basis weight of 400 g/m2 and 50 weight % oxidized polyacrylonitrile fibers, it comprises 200 g/m2 of oxidized polyacrylonitrile fibers.  This is within the claimed range of at least 25 g/m2.
Regarding claim 10, the nonwoven fabric in Hwang comprises polyamide fibers, which are a melt material as explained above, and glass fibers.  See Hwang p. 3.
Regarding claim 20, Hwang disclsoes a method of making the filter of claim 1 comprising forming the nonwoven fabric comprising oxidized polyacrylonitrile.  See Hwang p. 4, which describes a method for producing the filter.  
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang, KR 1020120114036A, or in the alternative under 35 U.S.C. 103 as being unpatentable over Hwang in view of Bansal et al., US 2017/0209823 A1.
Regarding claim 18, Hwang teaches a method of using the filter of claim 1—because the filter is used to purify gas.  See Hwang p. 3.  The method comprises mounting the filter, because the filter must be positioned so that gas can flow through it.  This is mounting “for air to be filtered therethrough”—because the exhaust gas is described in the reference as “air.”  Id.  
Additionally, even if the exhaust gases are not considered to be “air”—it would have been obvious to use the filter of Hwang to filter air in view of Bansal.  More specifically, Bansal discloses a filter, comprising oxidized polyacrylonitrile fibers, that is used to filter air.  See Bansal [0002], [0005].  It would have been obvious for the filter of Hwang to be used to filter air, because Bansal teaches that filters that utilize oxidized polyacrylonitrile fibers can be used for this purpose.  
Regarding claim 19, Hwang teaches a method of using the filter, because the filter is used to treat gases.  See Hwang p. 3.  The method comprises filtering air through the filter, because the exhaust gas is described in the reference as “air.”  Id.  
Additionally, even if the exhaust gases are not considered to be “air”—it would have been obvious to use the filter of Hwang to filter air in view of Bansal.  More specifically, Bansal discloses a filter, comprising oxidized polyacrylonitrile fibers, that is used to filter air.  See Bansal [0002], [0005].  It would have been obvious for the filter of Hwang to be used to filter air, because Bansal teaches that filters that utilize oxidized polyacrylonitrile fibers can be used for this purpose.  
Claim Rejections - 35 USC § 103
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, KR 1020120114036A.
Regarding claim 8, Hwang teaches that the nonwoven fabric has a basis weight ranging from 400 to 700 g/m2.  See Hwang p. 3.  While this is not identical to the claimed range of 10 to 400 g/m2, it overlaps with the claimed range, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, KR 1020120114036A in view of Bansal et al., US 2017/0209823 A1 and in further view of Kobayashi et al., US 2004/0144716 A1.
Regarding claim 9, Hwang teaches the limitations of claim 1, as explained above.
The nonwoven fabric in Hwang differs from claim 9, because Hwang fails to disclose the nonwoven fabric comprising the materials listed in the claim.
But Hwang teaches that the nonwoven fabric comprises polyamide fibers which are used to enhance the strength of the fabric.  See Hwang p. 4.
Bansal teaches that polyphenylene sulfide fibers can be used in filter media, and have a high tensile strength.  See Bansal [0051].  And Kobayashi teaches that polyamide and polyphenylene sulfide fibers are equivalents, as these fiber types can be used in heat-resistant filter materials.  See Kobayashi abstract.  Therefore, in the nonwoven fabric of Hwang, it would have been obvious to use polyphenylene sulfide fibers instead of polyamide fibers to enhance strength, because this would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.

Claims 11–13 and 15–17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang, KR 1020120114036A in view of Bansal et al., US 2017/0209823 A1.
Regarding claim 11, Hwang teaches the limitations of claim 1, as explained above.
Hwang differs from claim 11 because it fails to disclose that the filter comprises an additional layer, from the group provided in the claim.
But the filter is used to purify hot gases.  See Hwang p. 3.
Bansal discloses a filter used to purify hot gases, comprising a filter media layer and a scrim layer.  See Bansal [0003], [0012].  The scrim is beneficial because it provides mechanical support to the filter media.  Id.  
It would have been obvious to provide a scrim layer with the nonwoven fabric described in Hwang, to provide mechanical support to the nonwoven fabric.
Regarding claim 12, when the filter of Hwang is used to treat hot industrial gases, the filter is considered a “filter assembly.”  See Hwang p. 3.
Hwang differs from claim 12 because it fails to disclose a filter frame.
But Bansal discloses a filter element 10 used to treat hot industrial gases.  See Bansal Fig. 3B, [0003], [0049].  The filter element 10 comprises a filter media 15 that is supported by a border frame 37.  Id.  The frame 37 is beneficial because it supports the filter media 15 when it is being used.  
It would have been obvious to use the frame 37 of Bansal to support the nonwoven fabric of Hwang, so that it is structurally supported during use.

    PNG
    media_image1.png
    454
    530
    media_image1.png
    Greyscale

Regarding claim 13, the filter assembly of Hwang, when the nonwoven fabric is supported by the frame 37 of Bansal, would be a rigid, self-supporting structure, because the frame makes the filter element 10 of Bansal rigid and self-supporting.  See Bansal Fig. 3B.
Regarding claim 15, the filter media 15 in Bansal is mechanically attached to the frame 37, as seen in Fig. 3A.
Regarding claim 16, the filter element 10 of Bansal has greater than 50% open area, as seen in Fig. 3B.  Therefore, the filter of Hwang will have greater than 50% open area when using the frame 37 of Bansal.
Regarding claim 17, it would have been obvious to use the frame 37 of Bansal to support the nonwoven fabric of Hwang, so that it is structurally supported during use, for the reasons explained in the rejection of claim 12 above.
With this modification, the filter of Hwang used in the frame 37 of Bansal would read on the “self-supporting filter assembly” of claim 17.  
The nonwoven fabric of Hwang would read on the “fibrous non-woven web or sheet.”  See Hwang p. 3.  The nonwoven comprises oxidized polyacrylonitrile (PANOX) fibers.  Id.  The fibers are fire-resistant because they can operate at high temperatures.  Id.  Also, oxidized polyacrylonitrile fibers are known in the art as being inherently fire resistant.  See e.g., Walz et al., US 2007/0130896 A1.  The oxidized polyacrylonitrile fibers comprise 50 to 70 weight % of the nonwoven fabric.  See Hwang p. 3.  The prior art range of 50 to 70% overlaps with the claimed range of at least about 60 wt%, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The frame 37 of Bansal reads on the claimed “frame.”  See Bansal Fig. 3B, [0049].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang, KR 1020120114036A in view of Bansal et al., US 2017/0209823 A1 in further view of Alexander et al., US 2010/0071324 A1.
Regarding claim 14, Hwang in view of Bansal teaches the limitations of claim 12, as explained above.
The prior art differs from claim 14, because it fails to teach that the frame 37 comprises a flame-retardant additive.
But Alexander discloses a filter comprising a frame 44 that is manufactured from flame resistant viscose.  See Alexander Fig. 2, [0070].  The flame resistant viscose is a “flame retardant additive.”  The material of the frame is beneficial, because it allows the frame 44 to resist catching fire.  It would have been obvious to manufacture the frame 37 of Bansal from the flame resistant viscose material described in Alexander to prevent it from catching fire.
Double Patenting
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–37 of copending Application No. 17/441,478 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 3 of the reference application substantially correspond to claim 1 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1–20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–15 of copending Application No. 17/273,559 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12 of the reference application substantially correspond to claim 1 of instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pre-Grant Publication Nos. 2014/0083066 A1; U.S. Patent Nos. 8,273,163 B2; 6,336,948 B1; 4,444,574; 4,124,400; 4,107,373; 3,891,448; 3,883,478; 3,622,446.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hwang is an X reference on the International Search Report filed Aug. 10, 2022.